DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 ends with a semicolon instead of a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the diameter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the exhaust port" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the exhaust port" in 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation "the exhaust port" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2013160238A.
As to claim 1, JP2013160238A discloses a robotic end effector (Figures 6a-6c) comprising a soft robotic actuator (18) comprising an elastomeric outer surface surrounding an internal void (see Figures 6a-6c), wherein the soft robotic actuator is configured to curl when an inflation fluid is supplied to the internal void; a pressurizable housing (11a) divided into a first space (5 to right of diaphragm 111) and a second space (to left of diaphragm 111), the first space being in fluid communication with the internal void, wherein a fixed amount of inflation fluid is present in the first space and a volume of the second space is manipulable to change a volume of the first space and thereby alter an internal pressure of the internal void (see Figures 6a-6c); and the first space and the second space are divided by a piston, wherein the piston is movable to adjust a volume of the first space  (disclosed and translated per Google Patents English Translation as “other means, such as a piston mechanism, instead of the diaphragm 111.” ) and the piston is driven by a mechanical linkage  (disclosed and translated per Google Patents English Translation as “The AC pressure source 2 can be realized by, for example, a pump in which a voice coil motor and a piston are connected.”).
With claim 2, JP2013160238A shows an inlet port for supplying a second space fluid to the second space; tubing (3) connected to the inlet port; and an outlet port for exhausting the second space fluid from the second space (see annotated Figures 6a and 6b below).  

    PNG
    media_image1.png
    538
    583
    media_image1.png
    Greyscale

With claim 6, it is best understood that an exhaust port comprises a pinhole opening (see annotated Figure 6b above and  Figure 6).
With claim 8, the pressurizable housing is connected to a plurality of soft robotic actuators (see Figure 5.
With claim 14, the second space fluid is a pneumatic fluid (disclosed and translated per Google Patents English Translation as “as the low-viscosity fluid, in addition to the water 4, another low-viscosity fluid such as air may be used.” )
With  claim 15, the second space fluid is a hydraulic fluid (disclosed and translated per Google Patents English Translation as “as the low-viscosity fluid, in addition to the water 4, another low-viscosity fluid such as air may be used.” ).
With claim 16, a method comprising providing a robotic end effector and supplying the second space fluid to the inlet port.
With claim 17, the method further comprising exhausting the second space fluid via an exhaust port.
With claim 18, an indication at a controller that a pressure in the first space is unexpectedly low or unexpectedly high (see Figure 6c).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP2013160238A.
As to claim 3, JP2013160238A discloses the claimed invention except for a diameter of the tubing to be less than 10 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to specify the diameter of the tubing to be less than 10mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.I.
With claim 4, JP2013160238A	discloses the claimed invention except for a diameter of the tubing to be about 4 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to specify the diameter of the tubing to be about 4 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.II.A.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,850,391. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced U.S. Patent No. 10,850,391 and the instant application are claiming common subject matter, as follows: a robotic end effector comprising a soft robotic actuator, a pressurizable housing divided into a first space and a second space, a piston, an inlet port, and an outlet port.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Edmunds, Jr., Schiettecatte, Suzumori, Sato, and Breu are cited as being relevant art, because each prior art discloses a robotic end effector having a soft robotic actuator and a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651